DETAILED ACTION
Status of Claims
Claims 1, 8, and 18 have been amended.
Claims 3-4, 6, 13-14, and 16 have been canceled. 
Claims 21-26 have been newly added.
Claims 1-2, 5, 7-12, 15, and 17-26 are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
103 Rejection:
	Applicant’s arguments have been considered and are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 1-2, 5, 7-12, 15, and 18-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Payne et al. (US Patent Number 5715314), in view of Linehan (US Patent Number 6327578), Uchikata (US 20010029492 A1), and McClintock (US 20040103029 A1).

In regards to Claims 1, 8 and 18, Payne discloses:
A system, comprising: at least one processor; a non-transitory, computer-readable medium having instructions stored thereon that are executable by the at least one processor to cause the system to perform operations comprising: receiving, from a network-based device that is associated with a user a request corresponding to a transaction, wherein the request includes an identifier derived from a publication associated with a third party (See Payne: col. 5, lines 26-43 – “The user browses through the advertising document and eventually requests a product (step 32). This results in the buyer computer sending payment URL A to the payment computer (step 34). Payment URL A includes a product identifier that represents the product the user wishes to buy”) and 

Payne fails to explicitly disclose:
in response to receiving the identifier from the network-based device automatically processing payment from the user to the third party without any further action by the user, including by:
using the identifier in the request, identifying an offer provided by the third party; 
determining, based on the identifier, that the user has provided authorization to process payment to the third party based on the offer; and automatically transferring a payment amount from an account of the user to an account associated with the third party; and 
providing, to a computer system associated with the third party, a notification of the payment from the user, wherein the notification includes the identifier used to identify the offer provided by the third party.

Linehan discloses:
in response to receiving the identifier from the network-based device automatically processing payment from the user to the third party without any further action by the user, including by:
using the identifier in the request, identifying an offer provided by the third party; 
determining, based on the identifier, that the user has provided authorization to process payment to the third party based on the offer; and automatically transferring a payment amount from an account of the user to an account associated with the third party (See Linehan: col. 4, lines 30-44 – “The issuer gateway verifies the merchants signature to prove that the consumer is dealing with the actual merchant and validates the merchant's certificate and the acquirer's certificate to prove that the merchant and issuer share a common financial arrangement. The issuer gateway then verifies that the consumer's account is active and has sufficient funds and/or credit to support the payment amount. The issuer gateway then pre-authorizes payment by sending over the internet network an authorization token, an issuer's digital certificate, the wallet initiation message, and a reference value representing the consumer's credit or debit card number. The authorization token includes the payment amount, order description, timestamp, a random nonce plus a merchant identifier and the reference to the consumer's credit or debit card number. The issuer gateway signs the authorization token. This information can be sent either to the consumer or to the merchant to fulfill the order description. If sent to the consumer, the consumer forwards the authorization token to the merchant. The merchant verifies the issuer's signature, issuer's digital certificate, and authorization token contents to validate that the payment is authorized by the issuer.” – The issuer gateway (payment transfer module) allows for pre-authorization and facilitation of automatic payment);

Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the issuer gateway automatic payment facilitation system of Linehan in the network-

However, the combination of Payne and Linehan fails to explicitly disclose:
providing, to a computer system associated with the third party, a notification of the payment from the user, wherein the notification includes the identifier used to identify the offer provided by the third party.

However, in a similar field of endeavor, Uchikata discloses:
providing, to a computer system, a notification of the payment from the user, wherein the notification includes the identifier (See Uchikata: Para. [0088] – “the vendor's terminal receives a payment completion notification from a banking terminal at a predetermined bank in which the amount for the goods has been paid into the predetermined account under a name of the first identifier to send the payment completion notification,”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have the payment notification system including an identifier of Uchikata use the identifier that identifies the offer of a third party of the system of the combination of Payne and Linehan in order to increase the overall efficiency of the machine by including additional information within the notification system rather than as a separate information transfer.

However, the combination of Payne, Linehan, and Uchikata fails to explicitly disclose:
An identifier derived from the publication associated with the third party

However, in a similar field of endeavor, McClintock discloses:
An identifier derived from the publication associated with the third party (See McClintock: para. [0021] – “Using the present invention, the fee paid to this third-party could be based on the number of times someone accesses the fizzyjuice.com web site and enters the promotion code associated with advertisements produced and created by the third-party. In this manner, the present invention can be used to pay third-party advertisers based on the performance of their advertisements.” – McClintock discloses a promotion code acting as an identifier derived from an advertisement associated with a third-party)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the identifier used by the combination of Payne, Linehan, and Uchikata for the promotion code identifier derived from an advertisement associated with a third-party as disclosed by McClintock and include said identifier in the webpage advertisement disclosed by the combination in order to increase the economic viability of the system by allowing the system to track the amount of sales generated through the use of an advertisement thus allowing for the producers of said advertisement to be provided additional economic benefit.

In regards to Claim 2, the combination of Payne, Linehan, Uchikata, and McClintock discloses the system of claim 1.
Payne discloses:
wherein the identifier includes a first identifier associated with the third party, wherein the operations further comprise: receiving a second identifier that is associated with the network-based device (See Payne: col. 5, lines 26-43 – “The user browses through the advertising document and eventually requests a product (step 32). This results in the buyer computer sending payment URL A to the payment computer (step 34). Payment URL A includes a product identifier that represents the product the user wishes to buy, a domain identifier that represents a domain of products to which the desired product belongs, a payment amount that represents , and 

Payne fails to explicitly disclose
authenticating the user utilizing the second identifier before the payment is transferred.

Linehan discloses:
authenticating the user utilizing the second identifier before the payment is transferred (See Linehan: col. 4, lines 30-44 – “The issuer gateway verifies the merchants signature to prove that the consumer is dealing with the actual merchant and validates the merchant's certificate and the acquirer's certificate to prove that the merchant and issuer share a common financial arrangement. The issuer gateway then verifies that the consumer's account is active and has sufficient funds and/or credit to support the payment amount. The issuer gateway then pre-authorizes payment by sending over the internet network an authorization token, an issuer's digital certificate, the wallet initiation message, and a reference value representing the consumer's credit or debit card number. The authorization token includes the payment amount, order description, timestamp, a random nonce plus a merchant identifier and the reference to the consumer's credit or debit card number. The issuer gateway signs the authorization token. This information can be sent either to the consumer or to the merchant to fulfill the order .

Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the payment transfer module capable of authenticating a consumer based on an identifier in the network-based payment interface of Payne in order to increase the ordering efficiency of the system and improve user experience by streamlining the purchasing process by facilitating automatic payments via pre-authorization.

In regards to Claim 5, the combination of Payne, Linehan, Uchikata, and McClintock discloses:
The system of claim 1, further comprising: a database with payment information associated with the user and with an address destination associated with the user, wherein the database is accessible by the system (See Payne: col. 6, lines 60-67 – “If the security information is correct, or if additional security was not warranted, the payment computer checks the settlement database to determine whether the user has unexpired access to the domain identifier contained in the payment URL (step 82). If so, the payment computer sends to the buyer computer a document providing an option either to repurchase or to use the previously purchased access (step 84). An example of such a document is shown in FIG. 9.”).

In regards to Claim 7, the combination of Payne, Linehan, Uchikata, and McClintock discloses:
The system of claim 1, wherein the operations further comprise: providing, to the network-based device, a search interface to accept search criteria from the user and to generate a published listing, wherein the published listing includes at least one offer from the third party, wherein the offer is associated with the request and is selected from a group including, at least, a product offered by the third party, a service offered by a third party, and a promotion of the third party (See Payne: col. 5 lines 16-26 – “With reference to FIG. 2, a purchase transaction begins when a user at buyer computer 12 requests advertisements (step 24) and buyer computer 12 accordingly sends an advertising document URL (universal resource locator) to merchant computer 14 (step 26). The merchant computer fetches an advertising document from the advertising document database (step 28) and sends it to the buyer computer (step 30). An example of an advertising document is shown in FIG. 5. Details of URLs and how they are used are found in the microfiche Appendix G” – the buyer computer requests advertisements which generates a listing that the buyer can browse).

In regards to Claims 9 and 19, the combination of Payne, Linehan, Uchikata, and McClintock discloses:
The method of claim 8, wherein the automatically transferring includes performing a transfer of the payment amount without providing user financial information to the third party (See Linehan: col. 4, lines 30-44 – “The issuer gateway verifies the merchants signature to prove that the consumer is dealing with the actual merchant and validates the merchant's certificate and the acquirer's certificate to prove that the merchant and issuer share a common financial arrangement. The issuer gateway then verifies that the consumer's account is active and has sufficient funds and/or credit to support the payment amount. The issuer gateway then pre-authorizes payment by sending over the internet network an authorization token, an issuer's digital certificate, the wallet initiation message, and a reference value representing the consumer's credit or debit card number. The authorization token includes the payment amount, order description, timestamp, a random nonce plus a merchant identifier and the reference to the consumer's credit or debit card number. The issuer gateway signs the authorization token. This information can be sent either to the consumer or to the merchant to fulfill the order .

In regards to Claim 10, the combination of Payne, Linehan, Uchikata, and McClintock discloses:
The method of claim 8, wherein the automatically transferring includes debiting the account associated with the user at a financial service provider and crediting the account associated with the third party (See Payne: col. 5 lines 16-26 – “With reference to FIG. 2, a purchase transaction begins when a user at buyer computer 12 requests advertisements (step 24) and buyer computer 12 accordingly sends an advertising document URL (universal resource locator) to merchant computer 14 (step 26). – Payne discloses a digital purchase transaction. It is well known in the art that a digital purchase transaction consists of debiting an account for an amount and crediting a corresponding account for the same amount).

In regards to Claims 11 and 20, the combination of Payne, Linehan, Uchikata, and McClintock discloses:
The method of claim 8, further comprising: obtaining a user identifier from the network-based device associated with the user; and automatically determining user identification at a financial service provider to authenticate the user based on the user identifier obtained from the network-based device (See Payne: col. 5, lines 26-43 – “The user browses through the advertising document and eventually requests a product (step 32). This results in the buyer computer sending payment URL A to the payment computer (step 34). Payment URL A includes a product identifier that represents the product the user wishes to buy, a domain identifier that represents a domain of products to which the desired product belongs, a payment amount that represents the price of the product, a merchant computer identifier that represents merchant computer 14, .

In regards to Claim 12, the combination of Payne, Linehan, Uchikata, and McClintock discloses:
The method of claim 8, further comprising publishing, by the server, a listing containing the offer and the identifier that identifies the offer (See Payne: col. 5, lines 5-7) – “Payment computer 16 has access to a settlement database 22 in which payment computer 16 can record details of purchase transactions.”.

In regards to Claim 15, the combination of Payne, Linehan, Uchikata, and McClintock discloses:
The method of claim 8, further comprising: automatically determining user identification at a financial service provider to authenticate the user upon receipt of a user identifier associated with the network-based device (See Payne: col. 5, lines 26-43 – “The user browses through the advertising document and eventually requests a product (step 32). This results in the buyer computer sending payment URL A to the payment computer (step 34). Payment URL A includes a product identifier that represents the product the user wishes to buy, a domain identifier that represents a domain of products to which the desired product belongs, a payment amount that represents the price of the product, a merchant computer identifier that represents merchant computer 14, a merchant account identifier that represents the particular merchant account to be credited with the payment amount, a duration time that represents the length of time for .

In regards to Claim 21, the combination of Payne, Linehan, Uchikata, and McClintock discloses:
The method of claim 8, wherein the publication associated with the third party is included in a webpage (See Payne: col. 5, lines 26-43 – “The user browses through the advertising document and eventually requests a product (step 32). This results in the buyer computer sending payment URL A to the payment computer (step 34). Payment URL includes a product identifier 

In regards to Claim 22, the combination of Payne, Linehan, Uchikata, and McClintock discloses:
The method of claim 21, wherein the identifier is an alphanumeric code depicted within the publication (See McClintock: Fig. 1 – Promotion Code 104 – The promotion code/identifier is an alphanumeric code)
In regards to Claim 23, the combination of Payne, Linehan, Uchikata, and McClintock discloses:
The method of claim 8, wherein the publication associated with the third party includes a code provided in a machine-readable form (See Uchikata: Para. [0092] – “According to a 16th aspect, in the transaction method of the aspect 1, 2, 6-8, or 10-15, the first identifier and/or the second identifier is a bar code” – Uchikata discloses the use of a machine-readable bar code being used as an identifier/code).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the identifier used by the combination of Payne, Linehan, and McClintock for the machine readable barcode disclosed by Uchikata in order to increase the overall efficiency of the system by allowing for the code to be more quickly interpreted by a machine rather than needing to be interpreted and deciphered by a human user.

In regards to Claim 24, the combination of Payne, Linehan, Uchikata, and McClintock discloses:
The method of claim 23, wherein the code is provided as a barcode (See Uchikata: Para. [0092] – “According to a 16th aspect, in the transaction method of the aspect 1, 2, 6-8, or 10-15, the first identifier and/or the second identifier is a bar code” – Uchikata discloses the use of a machine-readable bar code being used as an identifier/code).

Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Payne in view of Linehan in further view of Uchikata , McClintock and Loeser (US Patent Number 7072854 B2).

In regards to Claim 17, the combination of Payne, Linehan, Uchikata, and McClintock discloses the method of claim 8 but fails to explicitly disclose:
wherein the request includes a code, wherein the method further comprises receiving the request using a short messaging service.

However, in a similar field of endeavor, Loeser discloses:
wherein the request includes a code, wherein the method further comprises receiving the request using a short messaging service (See Loeser: col. 2, lines 20-30 – “In a first variant, the connection can be cleared down again immediately; with a suitable design, in particular, the short messages service (SMS) can be used which transmits the message at a flat rate without time-related call charges. The payment center checks the payment instruction and then sends a payment confirmation to the address of the cash register contained in the payment instruction. The encashment process is concluded with the reception of the payment confirmation. This link, too, does not need to be held for a prolonged period; moreover, the payment center does not need a transaction memory since no bidirectional communication is necessary.”).

Loeser in the network-based payment interface of the combination of Payne, Linehan, Uchikata, and McClintock in order to remove cost variability by ensuring all transmissions are at a flat rate.

Claim 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over over Payne in view of Linehan in further view of Uchikata, McClintock and Vesikivi et al. (US 7126481 B2)..

In regards to Claim 25, the combination of Payne, Linehan, Uchikata, and McClintock disclose the method of claim 8 but fails to explicitly disclose:
wherein the identifier is transmitted from the publication to the network-based device using Near-Field Communication (NFC).

However, in a similar field of endeavor, Vesikivi discloses:
wherein the identifier is transmitted from the publication to the network-based device using Near-Field Communication (NFC) (See Vesikivi: col. 7: lines 23-33 – “In addition to cellular network communication, the terminal 12 may be equipped to communicate with other devices via short-range communication techniques. In the FIG. 1 embodiment the terminal 12 communicates with transponder 28, i.e., tag and device 30 equipped with internal short-range transceiver 32 through a short-range interface. As will be appreciated, the electronic devices and tags can comprise any of a number of different known devices and tags capable of transmitting and/or receiving data in accordance with any of a number of different NFC techniques.”).

Vesikivi in order to input the identifier/code disclosed by the combination of Payne, Linehan, Uchikata, and McClintock in order to increase the accuracy of the system by eliminating the possibility of user error when inputting the identifier into the network device by allowing the data to be transferred by a computer which is significantly less prone to performing errors.

Claim 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Payne in view of Linehan in further view of Uchikata, McClintock and Nielson (US 6002771).

In regards to Claim 26, the combination of Payne, Linehan, Uchikata, and McClintock disclose the method of claim 8 but fails to explicitly disclose:
wherein the automatically processing the payment from the user to the third party further includes verifying that the offer provided by the third party is available at a time that the request is received.

However, in a similar field of endeavor, Nielson discloses:
verifying that the offer provided by the third party is available at a requested time (See Nielson: col. 7: lines 9-27 – “Lastly, the vendor verifies certain information regarding the purchase and the repurchase of the merchandise (steps 908-914) … (4) the discount is still valid based on the purchase date in the user/purchase information section 38 of the discount coupon 36 (if the discount coupon is only valid for a certain period of time after the original purchase) (step 914)”)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the automatic payment processing method disclosed by the combination of Payne, Linehan, Uchikata, and McClintock to additionally include the verification of offer validity check Nielson in order to increase the overall efficacy of the invention by ensuring that invalid transactions are not fully processed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Epstein et al. (US 6865545 B1) discloses method steps for providing promotional offers to consumers via multiple advertising methods such as the use of barcodes on a coupon.
Dohring (US 20040093266 A1) discloses a method for enhancing retail sales and user traffic on a website through the use of promotional codes that can be redeemed on said website to obtain promotional items and material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/NICHOLAS K PHAN/Examiner, Art Unit 3699                                                                                                                                                                                                        
/JAMIE R KUCAB/Primary Examiner, Art Unit 3699